Case 6:18-cv-01770-CEM-DCI Document 95 Filed 08/31/20 Page 1 of 9 PageID 1556




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA

 CF ADVANCE CORP.,                                  §
 a California Corporation,                          § Case No. 6:18-cv-01770-CEM-DCI
                                                    §
                Plaintiff,                          §
                                                    §
 v.                                                 §
                                                    §
 ZACHARIAH THOMAS THRASHER,                         §
                                                    §
                Defendant.                          §
                                                    §
                                                    §


               DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

       Defendant Zachariah Thomas Thrasher hereby files its Answer and Affirmative Defenses

to Plaintiff’s Third Amended Complaint [DE 94], submitted August 12, 2020, and states as

follows:

       1.      Admitted.

       2.      Defendant admits that this is an action for declaratory judgment of non-

infringement, but otherwise denies the remaining allegations and demands strict proof thereof.

                                        THE PARTIES

       3.      Defendant is without knowledge of the truth of this allegation and therefore denies

it and demands strict proof thereof.

       4.      Admitted.

                                JURISDICTION AND VENUE

       5.      Defendant admits for jurisdictional purposes, but otherwise denies the allegations

regarding the nature of Thrasher’s actions and demands strict proof thereof.

       6.      Admitted for jurisdictional purposes only.


                                                1
Case 6:18-cv-01770-CEM-DCI Document 95 Filed 08/31/20 Page 2 of 9 PageID 1557




        7.      Admitted for venue purposes only.

                                       THE CONTROVERSY

        8.      Admitted.

        9.      Admitted that a notice of suspected intellectual property rights violation was

submitted by or on behalf of Defendant on or about May 21, 2018 and August 8, 2018 to Amazon

identifying potential infringement of the ‘291 and ‘627 patents by various products including the

Plaintiff’s, but is otherwise without knowledge of the truth of this allegation and therefore denies

it and demands strict proof thereof.

        10.     Defendant is without knowledge of the truth of this allegation and therefore denies

it and demands strict proof thereof.

        11.     Admitted.

        12.     Defendant is without knowledge of the truth of this allegation and therefore denies

it and demands strict proof thereof.

        13.     Defendant is without knowledge of the truth of this allegation and therefore denies

it and demands strict proof thereof.

        14.     Defendant is without knowledge of the truth of this allegation and therefore denies

it and demands strict proof thereof.

        15.     Admitted that an email was sent from Mr. Squire to Mr. Johnson, but otherwise

Defendant is without knowledge of the truth of this allegation and therefore denies it and demands

strict proof thereof.

        16.     Admitted.

        17.     Defendant is without knowledge of the truth of this allegation and therefore denies

it and demands strict proof thereof.




                                                 2
Case 6:18-cv-01770-CEM-DCI Document 95 Filed 08/31/20 Page 3 of 9 PageID 1558




       18.     Admitted.

       19.     Defendant is without knowledge of the truth of this allegation and therefore denies

it and demands strict proof thereof.

       20.     Defendant is without knowledge of the truth of this allegation and therefore denies

it and demands strict proof thereof.

       21.     Defendant is without knowledge of the truth of this allegation and therefore denies

it and demands strict proof thereof.

       22.     Defendant is without knowledge of the truth of this allegation and therefore denies

it and demands strict proof thereof.

       23.     Admitted.

       24.     Defendant is without knowledge of the truth of this allegation and therefore denies

it and demands strict proof thereof.

       25.     Defendant is without knowledge of the truth of this allegation and therefore denies

it and demands strict proof thereof.

       26.     Defendant denies this allegation and demands strict proof thereof.

       27.     Defendant is without knowledge of the truth of this allegation and therefore denies

it and demands strict proof thereof.

       28.     Defendant denies this allegation and demands strict proof thereof.

       29.     Defendant is without knowledge of the truth of this allegation and therefore denies

it and demands strict proof thereof.

                                THE ‘291 AND ‘627 PATENTS

       30.     Admitted.

       31.     Admitted.




                                                3
Case 6:18-cv-01770-CEM-DCI Document 95 Filed 08/31/20 Page 4 of 9 PageID 1559




       32.     Admitted.

       33.     Admitted.

       34.     Admitted.

       35.     Defendant is without knowledge of the truth of the allegation that the USPTO

“[r]ecogniz[ed] a substantial difference in the substance of the claim limitations of claim 1 of the

‘291 patent and new claim 8 added during reexamination” and therefore denies it and demands

strict proof thereof; otherwise admitted.

       36.     Admitted.

       37.     Admitted.

       38.     Defendant denies that the allegation that the amendment was a “substantive

change” and demands strict proof thereof; otherwise admitted.

       39.     Admitted.

       40.     Admitted.

       41.     Defendant denies this allegation and demands strict proof thereof.

       42.     Admitted.

       43.     Admitted.

       44.     Admitted.

       45.     Admitted.

       46.     Defendant is without knowledge of the truth of the allegation that the USPTO

“[r]ecogniz[ed] a substantial difference in the substance of the claim limitations of claim 1 of the

‘627 patent and new claim 10 added during reexamination” and therefore denies it and demands

strict proof thereof; otherwise admitted.

       47.     Admitted.




                                                 4
Case 6:18-cv-01770-CEM-DCI Document 95 Filed 08/31/20 Page 5 of 9 PageID 1560




       48.    Admitted.

       49.    Defendant denies that the allegation that the amendment was a “substantive

change” and demands strict proof thereof; otherwise admitted.

       50.    Admitted.

       51.    Admitted.

       52.    Defendant denies this allegation and demands strict proof thereof.

             COUNT I – DECLARATION REGARDING THE ‘291 PATENT

       53.    Defendant re-alleges and incorporates by reference each of the paragraphs above.

       54.    Defendant denies this allegation and demands strict proof thereof.

       55.    Admitted.

       56.    Defendant denies this allegation and demands strict proof thereof.

       57.    Admitted.

       58.    Defendant denies this allegation and demands strict proof thereof.

       59.    Defendant denies this allegation and demands strict proof thereof.

       60.    Defendant denies this allegation and demands strict proof thereof.

       61.    Defendant denies that Plaintiff is entitled to any relief alleged in this paragraph.

             COUNT II – DECLARATION REGARDING THE ‘627 PATENT

       62.    Defendant re-alleges and incorporates by reference each of the paragraphs above.

       63.    Defendant denies this allegation and demands strict proof thereof.

       64.    Admitted.

       65.    Defendant denies this allegation and demands strict proof thereof.

       66.    Admitted.

       67.    Defendant denies this allegation and demands strict proof thereof.




                                                5
Case 6:18-cv-01770-CEM-DCI Document 95 Filed 08/31/20 Page 6 of 9 PageID 1561




       68.     Defendant denies this allegation and demands strict proof thereof.

       69.     Defendant denies this allegation and demands strict proof thereof.

       70.     Defendant denies that Plaintiff is entitled to any relief alleged in this paragraph.

                                     PRAYER FOR RELIEF

       71.     Defendant denies that Plaintiff is entitled to any relief alleged in this paragraph or

in any of its subparagraphs.



                         THRASHER’S AFFIRMATIVE DEFENSES

       These allegations are raised strictly as defenses and are not to be considered as admissions

of Thrasher as to any factual, legal or other matters. All allegations not specifically admitted are

specifically denied. Thrasher denies all allegations not expressly admitted herein, whether

numbered or unnumbered, including without limitation, any and all demands for judgment or any

relief whatsoever.

       First Affirmative Defense: CF Advance’s Third Amended Complaint fails to state a claim

against Thrasher upon which relief can be granted.

       Second Affirmative Defense: CF Advance has not identified a case or controversy

sufficient to create declaratory judgment jurisdiction in this Court.

       Third Affirmative Defense: CF Advance’s causes of action against Thrasher are barred

by the doctrines of unclean hands, fraud, material misrepresentation, inequitable conduct, and/or

other self-inflicted, commercially unreasonable, or bad faith conduct of CF Advance itself.

       Fourth Affirmative Defense: CF Advance’s claim for damages against Thrasher is too

remote, speculative, and/or unavailable as a matter of law and, regardless, would result in unjust




                                                  6
Case 6:18-cv-01770-CEM-DCI Document 95 Filed 08/31/20 Page 7 of 9 PageID 1562




enrichment if awarded. Alternatively, CF Advance has suffered no damage or harm as a result of

the conduct alleged in the Complaint and is, therefore, not entitled to any relief.

        Fifth Affirmative Defense: Pursuant to, inter alia, 35 U.S.C. § 285, Thrasher is entitled

to recover reasonable attorneys’ fees against CF Advance on the grounds that this action has been

brought against Thrasher without merit and has not been brought or asserted in good faith.

        Sixth Affirmative Defense: CF Advance’s causes of action against Thrasher are barred by

intervening or superseding causes, including, but not limited to, the actions of other unnamed third

parties and/or CF Advance itself, creating a lack of causation and/or the absence of a causal

relationship between CF Advance’s allegations and Thrasher’s conduct. Put otherwise, the cause

of CF Advance’s damages, if any, was the independent act or acts of other persons or entities,

including CF Advance itself, over whom Thrasher has no control and for whom Thrasher is in no

way liable or responsible.

        Seventh Affirmative Defense: CF Advance has failed to mitigate its alleged damages, if

any, thereby eliminating or reducing all damages claimed.

        Eighth Affirmative Defense: CF Advance’s causes of action are barred by the doctrine of

equitable estoppel or are otherwise contrary to public policy.

        Thrasher reserves the right to add additional affirmative defenses as this matter progresses

and Thrasher discovers additional information. Likewise, to the extent any of Thrasher’s

affirmative defenses can be construed as claims, Thrasher reserves the right to amend this answer

to specifically plead any such claims against CF Advance.

                                      PRAYER FOR RELIEF

        WHEREFORE, Thrasher prays that the claims against it be dismissed with prejudice and

that it be awarded its costs, attorneys’ fees, and other such relief as the Court deems just and proper.




                                                   7
Case 6:18-cv-01770-CEM-DCI Document 95 Filed 08/31/20 Page 8 of 9 PageID 1563




      Dated: August 31, 2020       Respectfully submitted,

                                   By: /s/ Andrew S. Rapacke
                                   Attorney for Defendant
                                   The Rapacke Law Group, P.A.
                                   Florida Bar No. 0116247
                                   1840 N. Pine Island Road
                                   Plantation, FL 33322
                                   Telephone: (954) 951-0154
                                   Facsimile: (954) 206-0484
                                   Email: andy@arapackelaw.com




                                     8
Case 6:18-cv-01770-CEM-DCI Document 95 Filed 08/31/20 Page 9 of 9 PageID 1564




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 31, 2020, under Federal Rule of Civil Procedure 5,

the foregoing was filed with the Clerk of the Court by using the CM/ECF system, which will send

an electronic notice to the following lead counsel of record in this proceeding:

Mark Goldstein                                       John T. Polasek
1835 NE Miami Gardens Drive                          Elliott & Polasek, PLLC
Suite 211                                            6750 West Loop South, Suite 995
Miami, Florida 33179                                 Bellaire, Texas 77401
markgoldsteinattorney@gmail.com                      ted@epiplawyers.com



              By: /s/ Andrew S. Rapacke
              Florida Bar No. 0116247




                                                 9
